Citation Nr: 0936903	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  05-37 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bowel disorder.

2.  Entitlement to service connection for a lumbosacral 
strain.

3.  Entitlement to service connection for plantar warts.

4.  Entitlement to service connection for moles.

5.  Entitlement to service connection for bilateral tinnitus.

6.  Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1986 to October 
1986 and from February 2003 to May 2004.  The Veteran also 
had service with the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the claims sought.

The issue of entitlement to service connection for moles is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A bowel disorder was not shown on active duty service, 
and the Veteran is not currently diagnosed with a bowel 
disorder.

2.  A lumbosacral strain is etiologically related to active 
duty service.

3.  The Veteran is not currently diagnosed with plantar 
warts.

4.  Bilateral tinnitus is etiologically related to active 
duty service.

5.  A right foot disability was not shown on active duty 
service, and the Veteran is not currently diagnosed with a 
foot disability.


CONCLUSIONS OF LAW

1.  A bowel disorder was not incurred in, or aggravated by, 
active duty service.     38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

2.  Resolving reasonable doubt in the Veteran's favor, a 
lumbosacral strain was incurred in active duty service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303.

3.  Plantar warts were not incurred in, or aggravated by, 
active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303.

4.  Resolving reasonable doubt in the Veteran's favor, 
bilateral tinnitus was incurred in active duty service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303.

5.  A right foot disability was not incurred in, or 
aggravated by, active duty service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in June 2004 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and what part VA will attempt 
to obtain.  

VA did fail to fully comply with the provisions of 38 
U.S.C.A. § 5103 prior to the rating decision in question for 
the claim on appeal.  Specifically, VA did not inform the 
Veteran of how disability evaluations and effective dates are 
assigned until April 2006.  The Board finds, however, that 
any error in providing notice was nonprejudical to the 
Veteran.  Because the preponderance of the evidence is 
against the claims of entitlement to service connection for a 
bowel disorder, plantar warts, and a foot disability any 
related questions as to the appropriate disability rating or 
effective date to be assigned are moot.  With respect to the 
grants of entitlement to service connection for a lumbosacral 
strain and tinnitus, the Veteran preserves his right to 
timely appeal the effective date and rating assigned 
following the RO's effectuation of this decision.  

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording a VA 
examination.  The Board finds that the Veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim by presenting pertinent evidence.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
Veteran that reasonably affects the fairness of this 
adjudication.  Thus, the Board may address the merits of this 
appeal.  See 38 C.F.R. § 3.159(c).

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA examination reports.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claim 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  The absence of any one element 
will result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits.  
The Secretary shall consider all information and lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Lumbosacral Strain and Tinnitus

The Veteran argues that he incurred a chronic lumbosacral 
strain and bilateral tinnitus while serving on active duty in 
Iraq.  The Board agrees.

In March 2004, prior to returning from Iraq, the Veteran 
completed a health assessment questionnaire.  He reported a 
history of swollen, stiff, or painful joints, as well as back 
pain during his deployment.  He also reported that he 
continued to experience back pain.  On his report of medical 
assessment at separation, the Veteran noted that he had 
concerns about his lower back pain, for which he intended to 
seek VA disability.  He also noted that he wished to seek VA 
disability for ringing in his ears.  A formal separation 
examination is not of record.

An audiogram taken in service showed normal hearing, with no 
mention of ringing in the ears.  It appears, however, that 
the audiologist did not ask the Veteran whether he was 
suffering from tinnitus because the test is silent for any 
discussion of tinnitus or an affirmative or negative response 
concerning the existence of tinnitus.

The Veteran was provided with an audiology examination in 
January 2005.  The Veteran reported bilateral constant 
tinnitus.  He indicated the onset to be sometime in 2003 
while he was deployed to Iraq.  At a February 2005 VA 
examination, the Veteran was diagnosed with bilateral 
tinnitus.

Additionally, at the February 2005 VA examination, the 
Veteran reported lifting heavy items while in service, which 
caused his back to hurt.  He complained of a current dull 
aching in the lower back.  He denied radiation and stiffness.  
Trauma to the back and back surgery were denied.  X-rays of 
the lumbar spine were normal, but the Veteran showed a slight 
loss of range of motion.  The physician diagnosed a 
lumbosacral strain.

The Board finds that a lumbosacral strain and bilateral 
tinnitus are related to the Veteran's active duty service.  
The Veteran reported back pain and ringing in his ears while 
on active duty.  Although he was not diagnosed with a 
lumbosacral or tinnitus disability during that time, the 
Veteran was diagnosed with such disabilities within a year 
after separation.  The Board finds this to be strong evidence 
that his current lumbosacral strain and tinnitus are related 
to his reported symptoms during active duty service.  
Resolving all reasonable doubt in favor of the Veteran, 
entitlement to service connection for a lumbosacral strain 
and bilateral tinnitus are granted.

Bowel Disorder, Plantar Warts, and Foot Disability

The Veteran argues that he developed a bowel disorder, 
plantar warts, and a foot disability during active duty 
service.  The record shows, however, the Veteran is not 
currently diagnosed with any disorder related to these 
claims.

At the February 2005 VA examination, the Veteran reported 
being diagnosed with anal fissures secondary to passing a 
hard stool sometime during active duty service.  He had no 
history of hemorrhoids, and the Veteran reported that after 
discharge, he no longer had anal fissures because he changed 
to a high fiber diet.  Upon examination, no fecal leakage was 
found.  There was good control of the sphincter.  No anal 
fissure was noticed.  The Veteran had a normal rectal 
examination.  The appellant denied undergoing any current 
treatment for anal fissures because they were no longer a 
problem.

At the February 2005 VA examination, the Veteran reported 
having some warts on his right foot that caused pain 
inservice.  He reportedly was seen by a physician in May 2003 
who advised him to apply salicylic acid to the area, and the 
Veteran reported improvement after this treatment.  Since May 
2003, the Veteran did not have any problem with plantar 
warts.  At the examination in February 2005, he did not have 
any plantar warts.  He did not have any local or systemic 
symptoms, and he did not have any side effect from the 
treatment.

The Veteran's claim of a right foot disability appears to be 
related to his plantar wart claim.  He noted at his VA 
examination that he had no joint problems.  The physician 
noted that the Veteran's claim of a "right foot condition" 
was in reference to his plantar warts of the right foot.  The 
record is silent for a diagnosis of any right foot disability 
or any complaints of a right foot problem other than plantar 
warts.

The Veteran is not currently diagnosed with a bowel disorder, 
plantar warts, or a right foot disability.  Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, where as 
here, competent evidence does not establish the disability 
for which service connection is sought, there can be no valid 
claim for service connection.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In the instant case, the claims of 
entitlement to service connection for a bowel disorder, 
plantar warts, and a right foot disability must be denied 
because the first essential criterion for the grant of 
service connection-competent evidence of the disability for 
which service connection is sought-is not met.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims of entitlement to service 
connection for a bowel disorder, plantar warts, and a right 
foot disability the doctrine is not for application.  38 
U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a bowel disorder is 
denied.

Entitlement to service connection for a lumbosacral strain is 
granted.

Entitlement to service connection for plantar warts is 
denied.

Entitlement to service connection for bilateral tinnitus is 
granted.

Entitlement to service connection for a right foot disability 
is denied.


REMAND

At his VA examination in February 2005, the Veteran reported 
that he discovered a mole on the left side of his neck after 
returning from Iraq.  Reportedly, that was removed by a 
dermatologist and diagnosed as melanoma in situ.  He 
thereafter had a further excision to remove the margin of the 
melanoma.  Since that time, the Veteran has been under a 
dermatologist's observation.  At the VA examination, several 
small moles on the Veteran's back were noted, which he stated 
were also being observed by a dermatologist.  Unfortunately, 
these dermatology records are not in the Veteran's claims 
file.  Hence, further development is required under the VCAA.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and 
provide him with a Form 21-4142 
(Authorization and Consent to Release 
Information).  The Veteran should 
specifically be invited to provide either 
1) all records pertaining to his moles, 
including those pertaining to an excision 
of his melanoma situ, from his treating 
dermatologist; or, 2) a signed 
authorization form for VA to obtain these 
records on his behalf.  The RO should 
secure the identified records and associate 
them with the claims file.  All attempts to 
secure this evidence must be documented in 
the record.

2.  After receipt of these records, the RO 
should readjudicate the claim of 
entitlement to service connection for 
moles.  If the claim is denied, a 
supplemental statement of the case must be 
issued, and the appellant offered an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


